Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 04/13/2022 are accepted. Claims 7-8, 10, 13, and 15-16 are amended, and claims 14, and 19-20 are cancelled.
Response to Arguments
2)	Applicant’s arguments, see section titled “Concerning the Drawings”, filed 04/13/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see section titled “Rejections under 35 U.S.C. §112(b)”, filed 04/13/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 7-8, 13, 15, and 19 have been withdrawn.
Applicant’s arguments, see section titled “Rejections under 35 U.S.C. §102(a)(2)”, filed 04/13/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejections of claims 10-12 as being anticipated by U.S. PGPUB 20210228802 to Rousche et al., hereinafter Rousche have been withdrawn.
Applicant’s arguments, see section titled “Rejections under 35 U.S.C. §103”, filed 04/13/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 13 and 15-19 as being unpatentable over U.S. Rousche in view of FR. Patent No. 1426230 to Alexandre & CIE have been withdrawn.
Applicant’s arguments, see section titled “Double Patenting”, filed 04/13/2022, with respect to the claims have been fully considered and are persuasive.  The objection of claim 19 has been withdrawn.
Allowable Subject Matter
3)	Claims 1-13, and 15-18 are allowed.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1, 14, and 16 (Examiner recognizes that the matter contained within the claims are not exact replicas, however, the allowable subject matter contained within is similar), the closest prior art of record is Rousche. While Rousche teaches a tissue access device (as shown in Fig. 2A) having a longitudinal axis (axis along which needle 20 follows, as shown in Fig. 1A) comprising:
	a needle (Fig. 2A; 20) having a needle proximal end (end opposite Fig. 2A; 22) and a needle distal end (Fig. 2A; 22);
	a housing (Fig. 2A; 12) having a housing opening (where 24 resides) and a housing conduit (Fig. 2B; 40), wherein the housing conduit extends from a housing proximal end to a housing distal end (as shown in Fig. 2A);
	a deformable membrane (portion of 40 which is immediately impacted by occluder, as shown in Fig. 2B), wherein the deformable membrane defines a portion of the housing conduit (as the deformable membrane is specific portion of the housing conduit); and
	a movable footplate (Fig. 4; 25) having a footplate proximal end (as shown in Annotated Fig. 4), a footplate distal end (as shown in Annotated Fig. 4), a footplate first surface (as shown in Annotated Fig. 4), a spring (Fig. 4; 28) and an occluder (Fig. 4; 24) wherein the footplate is attached to the housing (via 26, as shown in Fig. 2B), 
	 wherein the spring is biased to move the movable footplate from a footplate first configuration (as shown in Fig. 2A) to a footplate second configuration (as shown in Fig. 2B) when a force applied by the footplate first surface against a non-footplate surface changes from a first force to a second force less than the first force [Paragraph 0033], 
wherein at least a first portion of the occluder (portion of the occluder which immediately contacts the deformable membrane) occludes the housing conduit when the movable footplate is in the footplate second configuration (via occlusion of the deformable membrane, as shown in Fig. 2B);
Rousche fails to teach wherein at least a second portion of the occluder is in the housing opening when the movable footplate is in the footplate second configuration and outside the housing opening when the movable footplate is in the footplate first configuration.
The combined structure of the second portion of the occluder being inside vs outside of the housing opening between the second and first configurations imparts a novel and non-obvious function of the claimed invention; namely, allowing for occlusion of the device flow path under force from the spring - as noted by Applicant in [Paragraph 0135] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783